Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 1 of 15 Page ID #:359




    1

    2

    3

    4

    5

    6
                            UNITED STATES DISTRICT COURT
    7                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 (SOUTHERN DIVISION)
    8

    9   S.C., individually and on behalf of all              Case No.: 8:20−cv−01370 CJC (KESx)
   10   others similarly situated,                           District Judge: Hon. Cormac J. Carney
                                                             Magistrate Judge: Hon. Karen E. Scott
   11                                Plaintiffs ,
   12   v.
   13                                                        ORDER RE STIPULATED
        BUDDI US LLC, BUDDI LTD.,                            PROTECTIVE ORDER
   14   MONITORING PARTNERS
        LIMITED, and DOES 1-10, inclusive,
   15

   16                               Defendants.              Complaint Filed: 6/25/2020
                                                             Pretrial Conference: 2/28/2022
   17                                                        Jury Trial:         3/8/2022
        BUDDI US LLC and BUDDI LTD
   18

   19
                             Cross-Complainants,
   20   v.
   21
        LIBRE BY NEXUS, INC., NEXUS
   22   SERVICES, INC., and ROES 1-10,
        inclusive,
   23
                     Cross-Defendants.
   24

   25   1A. PURPOSES AND LIMITATIONS
   26           Discovery in this action is likely to involve production of confidential,
   27   proprietary, or private information for which special protection from public
   28   disclosure and from use for any purpose other than prosecuting this litigation may

                                                         1
                                            STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 2 of 15 Page ID #:360




    1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
    2   to enter the following Stipulated Protective Order. The parties acknowledge that
    3   this Order does not confer blanket protections on all disclosures or responses to
    4   discovery and that the protection it affords from public disclosure and use extends
    5   only to the limited information or items that are entitled to confidential treatment
    6   under the applicable legal principles. The parties further acknowledge, as set forth
    7   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
    8   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
    9   procedures that must be followed and the standards that will be applied when a
   10   party seeks permission from the court to file material under seal.
   11   1B. GOOD CAUSE STATEMENT
   12           This action is likely to involve personal information of third parties, trade
   13   secrets, customer and pricing lists and other valuable research, development,
   14   commercial, financial, technical and/or proprietary information for which special
   15   protection from public disclosure and from use for any purpose other than
   16   prosecution of this action is warranted. Such confidential and proprietary materials
   17   and information consist of, among other things, confidential business or financial
   18   information, information regarding confidential business practices, or other
   19   confidential research, development, or commercial information (including
   20   information implicating privacy rights of third parties), information otherwise
   21   generally unavailable to the public, or which may be privileged or otherwise
   22   protected from disclosure under state or federal statutes, court rules, case
   23   decisions, or common law. Accordingly, to expedite the flow of information, to
   24   facilitate the prompt resolution of disputes over confidentiality of discovery
   25   materials, to adequately protect information the parties are entitled to keep
   26   confidential, to ensure that the parties are permitted reasonable necessary uses of
   27   such material in preparation for and in the conduct of trial, to address their
   28   handling at the end of the litigation, and serve the ends of justice, a protective
                                                    2
                                       STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 3 of 15 Page ID #:361




    1   order for such information is justified in this matter. It is the intent of the parties
    2   that information will not be designated as confidential for tactical reasons and that
    3   nothing be so designated without a good faith belief that it has been maintained in
    4   a confidential, non-public manner, and there is good cause why it should not be
    5   part of the public record of this case.
    6   2. DEFINITIONS
    7           2.1     Action: this pending federal lawsuit, Case No.: 8:20−cv−01370 CJC
    8   (KESx).
    9           2.2     Challenging Party: a Party or Non-Party that challenges the
   10   designation of information or items under this Order.
   11           2.3 “CONFIDENTIAL” Information or Items: information (regardless of
   12   how it is generated, stored or maintained) or tangible things that qualify for
   13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   14   the Good Cause Statement.
   15           2.4     Counsel: Outside Counsel of Record and In-House Counsel (as well
   16   as
   17   their support staff).
   18           2.5     Designating Party: a Party or Non-Party that designates information
   19   or items that it produces in disclosures or in responses to discovery as
   20   “CONFIDENTIAL.”
   21           2.6     Disclosure or Discovery Material: all items or information,
   22   regardless of the medium or manner in which it is generated, stored, or maintained
   23   (including, among other things, testimony, transcripts, and tangible things), that
   24   are produced or generated in disclosures or responses to discovery in this matter.
   25           2.7     Expert: a person with specialized knowledge or experience in a
   26   matter pertinent to the litigation who has been retained by a Party or its counsel to
   27   serve as an expert witness or as a consultant in this Action.
   28           2.8     In-House Counsel: attorneys who are employees of a party to this
                                                     3
                                        STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 4 of 15 Page ID #:362




    1   Action. In-House Counsel does not include Outside Counsel of Record or any
    2   other outside counsel.
    3           2.9     Non-Party: any natural person, partnership, corporation, association,
    4   or other legal entity not named as a Party to this action.
    5           2.10 Outside Counsel of Record: attorneys who are not employees of a
    6   party to this Action but are retained to represent or advise a party to this Action
    7   and have appeared in this Action on behalf of that party or are affiliated with a
    8   law firm which has appeared on behalf of that party, and includes support staff.
    9           2.11 Party: any party to this Action, including all of its officers, directors,
   10   high-level employees, consultants, retained experts, and Outside Counsel of
   11   Record (and their support staffs).
   12           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   13   Discovery Material in this Action.
   14           2.13 Professional Vendors: persons or entities that provide litigation
   15   support services (e.g., photocopying, videotaping, translating, preparing exhibits
   16   or demonstrations, and organizing, storing, or retrieving data in any form or
   17   medium) and their employees and subcontractors.
   18           2.14 Protected Material: any Disclosure or Discovery Material that is
   19   designated as “CONFIDENTIAL.”
   20           2.15 Receiving Party: a Party that receives Disclosure or Discovery
   21   Material from a Producing Party.
   22   3.      SCOPE
   23           The protections conferred by this Stipulation and Order cover not only
   24   Protected Material (as defined above), but also (1) any information copied or
   25   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   26   compilations of Protected Material; and (3) any testimony, conversations, or
   27   presentations by Parties or their Counsel that might reveal Protected Material.
   28           Any use of Protected Material at trial shall be governed by the orders of the
                                                     4
                                        STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 5 of 15 Page ID #:363




    1   trial judge. This Order does not govern the use of Protected Material at trial.
    2   4.      DURATION
    3           Even after final disposition of this litigation, the confidentiality obligations
    4   imposed by this Order shall remain in effect until a Designating Party agrees
    5   otherwise in writing or a court order otherwise directs. Final disposition shall be
    6   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
    7   with or without prejudice; and (2) final judgment herein after the completion and
    8   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    9   including the time limits for filing any motions or applications for extension of
   10   time pursuant to applicable law.
   11   5.      DESIGNATING PROTECTED MATERIAL
   12           5.1     Exercise of Restraint and Care in Designating Material for
   13   Protection. Each Party or Non-Party that designates information or items for
   14   protection under this Order must take care to limit any such designation to specific
   15   material that qualifies under the appropriate standards. The Designating Party
   16   must designate for protection only those parts of material, documents, items, or
   17   oral or written communications that qualify so that other portions of the material,
   18   documents, items, or communications for which protection is not warranted are
   19   not swept unjustifiably within the ambit of this Order.
   20           Mass,      indiscriminate,   or   routinized   designations   are   prohibited.
   21   Designations that are shown to be clearly unjustified or that have been made for
   22   an improper purpose (e.g., to unnecessarily encumber the case development
   23   process or to impose unnecessary expenses and burdens on other parties) may
   24   expose the Designating Party to sanctions.
   25           If it comes to a Designating Party’s attention that information or items that
   26   it designated for protection do not qualify for protection, that Designating Party
   27   must promptly notify all other Parties that it is withdrawing the inapplicable
   28   designation.
                                                      5
                                         STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 6 of 15 Page ID #:364




    1           5.2     Manner and Timing of Designations. Except as otherwise provided
    2   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    3   stipulated or ordered, Disclosure or Discovery Material that qualifies for
    4   protection under this Order must be clearly so designated before the material is
    5   disclosed or produced.
    6           Designation in conformity with this Order requires:
    7                    (a)        for information in documentary form (e.g., paper or electronic
    8   documents, but excluding transcripts of depositions or other pretrial or trial
    9   proceedings), that the Producing Party affix at a minimum, the legend
   10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   11   contains protected material. If only a portion or portions of the material on a page
   12   qualifies for protection, the Producing Party also must clearly identify the
   13   protected portion(s) (e.g., by making appropriate markings in the margins).
   14           A Party or Non-Party that makes original documents available for
   15   inspection need not designate them for protection until after the inspecting Party
   16   has indicated which documents it would like copied and produced. During the
   17   inspection and before the designation, all of the material made available for
   18   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   19   identified the documents it wants copied and produced, the Producing Party must
   20   determine which documents, or portions thereof, qualify for protection under this
   21   Order. Then, before producing the specified documents, the Producing Party must
   22   affix the “CONFIDENTIAL legend” to each page that contains Protected
   23   Material. If only a portion or portions of the material on a page qualifies for
   24   protection, the Producing Party also must clearly identify the protected portion(s)
   25   (e.g., by making appropriate markings in the margins).
   26                    (b)        for testimony given in depositions that the Designating Party
   27   identify the Disclosure or Discovery Material on the record, before the close of
   28   the deposition all protected testimony.
                                                           6
                                              STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 7 of 15 Page ID #:365




    1                    (c)        for information produced in some form other than
    2   documentary and for any other tangible items, that the Producing Party affix in a
    3   prominent place on the exterior of the container or containers in which the
    4   information is stored the legend “CONFIDENTIAL.” If only a portion or portions
    5   of the information warrants protection, the Producing Party, to the extent
    6   practicable, shall identify the protected portion(s).
    7           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
    8   failure to designate qualified information or items does not, standing alone, waive
    9   the Designating Party’s right to secure protection under this Order for such
   10   material. Upon timely correction of a designation, the Receiving Party must make
   11   reasonable efforts to assure that the material is treated in accordance with the
   12   provisions of this Order.
   13   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
   14           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
   15   designation of confidentiality at any time that is consistent with the Court’s
   16   Scheduling Order.
   17           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
   18   resolution process under Local Rule 37.1 et seq.
   19           6.3     The burden of persuasion in any such challenge proceeding shall be
   20   on the Designating Party. Frivolous challenges, and those made for an improper
   21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   22   parties) may expose the Challenging Party to sanctions. Unless the Designating
   23   Party has waived or withdrawn the confidentiality designation, all parties shall
   24   continue to afford the material in question the level of protection to which it is
   25   entitled under the Producing Party’s designation until the Court rules on the
   26   challenge.
   27   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
   28           7.1     Basic Principles. A Receiving Party may use Protected Material that
                                                        7
                                           STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 8 of 15 Page ID #:366




    1   is disclosed or produced by another Party or by a Non-Party in connection with
    2   this Action only for prosecuting, defending, or attempting to settle this Action.
    3   Such Protected Material may be disclosed only to the categories of persons and
    4   under the conditions described in this Order. When the Action has been
    5   terminated, a Receiving Party must comply with the provisions of section 13
    6   below (FINAL DISPOSITION).
    7           Protected Material must be stored and maintained by a Receiving Party at a
    8   location and in a secure manner that ensures that access is limited to the persons
    9   authorized under this Order.
   10           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
   11   otherwise ordered by the court or permitted in writing by the Designating Party, a
   12   Receiving       Party        may    disclose    any     information   or   item   designated
   13   “CONFIDENTIAL” only to:
   14                    (a)        the Receiving Party’s Outside Counsel of Record in this
   15   Action, as well as employees of said Outside Counsel of Record to whom it is
   16   reasonably necessary to disclose the information for this Action;
   17                    (b)        the officers, directors, and employees (including House
   18   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
   19   this Action;
   20                    (c)        Experts (as defined in this Order) of the Receiving Party to
   21   whom disclosure is reasonably necessary for this Action and who have signed the
   22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   23                    (d)        the court and its personnel;
   24                    (e)        court reporters and their staff;
   25                    (f)        professional jury or trial consultants, mock jurors, and
   26   Professional Vendors to whom disclosure is reasonably necessary for this Action
   27   and who have signed the “Acknowledgment and Agreement to Be Bound”
   28   (Exhibit A);
                                                            8
                                               STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 9 of 15 Page ID #:367




    1                    (g)        the author or recipient of a document containing the
    2   information or a custodian or other person who otherwise possessed or knew the
    3   information;
    4                    (h)        during their depositions, witnesses, and attorneys for
    5   witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
    6   the deposing party requests that the witness sign the form attached as Exhibit 1
    7   hereto; and (2) they will not be permitted to keep any confidential information
    8   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
    9   unless otherwise agreed by the Designating Party or ordered by the court. Pages
   10   of transcribed deposition testimony or exhibits to depositions that reveal Protected
   11   Material may be separately bound by the court reporter and may not be disclosed
   12   to anyone except as permitted under this Stipulated Protective Order; and
   13                    (i)        any mediator or settlement officer, and their supporting
   14   personnel, mutually agreed upon by any of the parties engaged in settlement
   15   discussions.
   16   8.    PROTECTED                 MATERIAL         SUBPOENAED        OR     ORDERED
   17   PRODUCED IN OTHER LITIGATION
   18           If a Party is served with a subpoena or a court order issued in other litigation
   19   that compels disclosure of any information or items designated in this Action as
   20   “CONFIDENTIAL,” that Party must:
   21           (a)     promptly notify in writing the Designating Party. Such notification
   22   shall include a copy of the subpoena or court order;
   23           (b)     promptly notify in writing the party who caused the subpoena or
   24   order to issue in the other litigation that some or all of the material covered by the
   25   subpoena or order is subject to this Protective Order. Such notification shall
   26   include a copy of this Stipulated Protective Order; and
   27           (c)     cooperate with respect to all reasonable procedures sought to be
   28   pursued by the Designating Party whose Protected Material may be affected.
                                                          9
                                             STIPULATED PROTECTIVE ORDER
        161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 10 of 15 Page ID #:368




     1   If the Designating Party timely seeks a protective order, the Party served with the
     2   subpoena or court order shall not produce any information designated in this
     3   action as “CONFIDENTIAL” before a determination by the court from which the
     4   subpoena or order issued, unless the Party has obtained the Designating Party’s
     5   permission. The Designating Party shall bear the burden and expense of seeking
     6   protection in that court of its confidential material and nothing in these provisions
     7   should be construed as authorizing or encouraging a Receiving Party in this Action
     8   to disobey a lawful directive from another court.
     9   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    10   PRODUCED IN THIS LITIGATION
    11           (a)     The terms of this Order are applicable to information produced by a
    12   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
    13   information produced by Non-Parties in connection with this litigation is protected
    14   by the remedies and relief provided by this Order. Nothing in these provisions
    15   should be construed as prohibiting a Non-Party from seeking additional
    16   protections.
    17           (b)     In the event that a Party is required, by a valid discovery request, to
    18   produce a Non-Party’s confidential information in its possession, and the Party is
    19   subject to an agreement with the Non-Party not to produce the Non-Party’s
    20   confidential information, then the Party shall:
    21                    (1)        promptly notify in writing the Requesting Party and the Non-
    22   Party that some or all of the information requested is subject to a confidentiality
    23   agreement with a Non-Party;
    24                    (2)        promptly provide the Non-Party with a copy of the Stipulated
    25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    26   specific description of the information requested; and
    27                    (3)        make the information requested available for inspection by the
    28   Non-Party, if requested.
                                                           10
                                               STIPULATED PROTECTIVE ORDER
         161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 11 of 15 Page ID #:369




     1           (c)     If the Non-Party fails to seek a protective order from this court within
     2   14 days of receiving the notice and accompanying information, the Receiving
     3   Party may produce the Non-Party’s confidential information responsive to the
     4   discovery request. If the Non-Party timely seeks a protective order, the Receiving
     5   Party shall not produce any information in its possession or control that is subject
     6   to the confidentiality agreement with the Non-Party before a determination by the
     7   court. Absent a court order to the contrary, the Non-Party shall bear the burden
     8   and expense of seeking protection in this court of its Protected Material.
     9   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    10           If a Receiving Party learns that, by inadvertence or otherwise, it has
    11   disclosed Protected Material to any person or in any circumstance not authorized
    12   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    13   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    14   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    15   the person or persons to whom unauthorized disclosures were made of all the
    16   terms of this Order, and (d) request such person or persons to execute the
    17   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    18   A.
    19   11.     INADVERTENT             PRODUCTION             OF      PRIVILEGED          OR
    20   OTHERWISE PROTECTED MATERIAL
    21           When a Producing Party gives notice to Receiving Parties that certain
    22   inadvertently produced material is subject to a claim of privilege or other
    23   protection, the obligations of the Receiving Parties are those set forth in Federal
    24   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    25   whatever procedure may be established in an e-discovery order that provides for
    26   production without prior privilege review. Pursuant to Federal Rule of Evidence
    27   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    28   of a communication or information covered by the attorney-client privilege or
                                                      11
                                          STIPULATED PROTECTIVE ORDER
         161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 12 of 15 Page ID #:370




     1   work product protection, the parties may incorporate their agreement in the
     2   stipulated protective order submitted to the court.
     3   12.     MISCELLANEOUS
     4           12.1 Right to Further Relief. Nothing in this Order abridges the right of
     5   any person to seek its modification by the Court in the future.
     6           12.2 Right to Assert Other Objections. By stipulating to the entry of this
     7   Protective Order no Party waives any right it otherwise would have to object to
     8   disclosing or producing any information or item on any ground not addressed in
     9   this Stipulated Protective Order, including as to attorneys’ eyes only protection.
    10   Similarly, no Party waives any right to object on any ground to use in evidence of
    11   any of the material covered by this Protective Order.
    12           12.3 Filing Protected Material. A Party that seeks to file under seal any
    13   Protected Material must comply with Civil Local Rule 79-5. Protected Material
    14   may only be filed under seal pursuant to a court order authorizing the sealing of
    15   the specific Protected Material at issue. If a Party's request to file Protected
    16   Material under seal is denied by the court, then the Receiving Party may file the
    17   information in the public record unless otherwise instructed by the court.
    18   13.     FINAL DISPOSITION
    19           After the final disposition of this Action, as defined in paragraph 4, within
    20   60 days of a written request by the Designating Party, each Receiving Party must
    21   return all Protected Material to the Producing Party or destroy such material. As
    22   used in this subdivision, “all Protected Material” includes all copies, abstracts,
    23   compilations, summaries, and any other format reproducing or capturing any of
    24   the Protected Material. Whether the Protected Material is returned or destroyed,
    25   the Receiving Party must submit a written certification to the Producing Party
    26   (and, if not the same person or entity, to the Designating Party) by the 60 day
    27   deadline that (1) identifies (by category, where appropriate) all the Protected
    28   Material that was returned or destroyed and (2) affirms that the Receiving Party
                                                    12
                                        STIPULATED PROTECTIVE ORDER
         161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 13 of 15 Page ID #:371




     1   has not retained any copies, abstracts, compilations, summaries or any other
     2   format reproducing or capturing any of the Protected Material. Notwithstanding
     3   this provision, Counsel are entitled to retain an archival copy of all pleadings,
     4   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
     5   correspondence, deposition and trial exhibits, expert reports, attorney work
     6   product, and consultant and expert work product, even if such materials contain
     7   Protected Material. Any such archival copies that contain or constitute Protected
     8   Material remain subject to this Protective Order as set forth in Section 4
     9   (DURATION).
    10           Any violation of this Order may be punished by any and all appropriate
    11   measures including, without limitation, contempt proceedings and/or monetary
    12   sanctions.
    13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    14   Dated: April 16, 2021                 LAW OFFICES OF TODD M.
    15
                                               FRIEDMAN, P.C.

    16
                                               By:      ___/s/ Adrian R. Bacon
    17                                                 Todd M. Friedman
    18
                                                       Adrian R. Bacon
                                                       Attorneys for Plaintiff S.C.
    19

    20
         Dated: April 16, 2021                 WILSON, ELSER, MOSKOWITZ,
                                                EDELMAN & DICKER LLP
    21

    22                                         By:      ___/S/ Valeria Granata
    23                                                 Ian A. Stewart
                                                       Valeria Granata
    24                                                 Attorneys for Defendants BUDDI US
    25                                                 LLC and BUDDI LTD

    26

    27

    28

                                                  13
                                      STIPULATED PROTECTIVE ORDER
         161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 14 of 15 Page ID #:372




     1   Dated: April 16, 2021                BLANK ROME
     2

     3
                                              By:      __/s/ Ana Tagvoryan
                                                      Arash Beral
     4                                                Ana Tagvoryan
     5
                                                      Attorneys for Cross-Defendants
                                                      LIBRE BY NEXUS, INC. and
     6                                                NEXUS SERVICES, INC.
     7

     8

     9
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    10
                April 19, 2021
         Dated:________________
    11                                 Hon. Karen E. Scott
                                       United States District/Magistrate Judge
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                 14                     8:20−cv−01370 CJC (KESx)
                                     STIPULATED PROTECTIVE ORDER
         161573.00601/125739759v.1
Case 8:20-cv-01370-CJC-KES Document 52 Filed 04/19/21 Page 15 of 15 Page ID #:373




     1                                       EXHIBIT A
     2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3   I, _____________________________ [print or type full name], of
     4   _________________ [print or type full address], declare under penalty of perjury
     5   that I have read in its entirety and understand the Stipulated Protective Order that
     6   was issued by the United States District Court for the Central District of California
     7   on [date] in the case of S.C. v. Buddi US LLC, et al., Case No. 8:20−cv−01370
     8   CJC (KESx). I agree to comply with and to be bound by all the terms of this
     9   Stipulated Protective Order and I understand and acknowledge that failure to so
    10   comply could expose me to sanctions and punishment in the nature of contempt. I
    11   solemnly promise that I will not disclose in any manner any information or item
    12   that is subject to this Stipulated Protective Order to any person or entity except in
    13   strict compliance with the provisions of this Order.
    14   I further agree to submit to the jurisdiction of the United States District Court for
    15   the Central District of California for the purpose of enforcing the terms of this
    16   Stipulated Protective Order, even if such enforcement proceedings occur after
    17   termination of this action. I hereby appoint __________________________ [print
    18   or type full name] of _______________________________________ [print or
    19   type full address and telephone number] as my California agent for service of
    20   process in connection with this action or any proceedings related to enforcement of
    21   this Stipulated Protective Order.
    22   Date: ______________________________________
    23   City and State where sworn and signed: _________________________________
    24   Printed name: _______________________________
    25   Signature: __________________________________
    26

    27

    28

                                                    15
                                        STIPULATED PROTECTIVE ORDER
         161573.00601/125739759v.1
